RECEIVED

MAY 15 UNITED STATES DISTRICT COURT
2019 WESTERN DISTRICT OF LOUISIANA
TONY A. MOGRE, CLERK ALEXANDRIA DIVISION

WESTERN DISTRICT OF LOUISIAN
ALEXANDRIA, LOUISIANA

PATRICK FAY, CASE NO. 1:18-CV-1505; SEC. P
Plaintiff
VERSUS JUDGE DEE D. DRELL
CONCORDIA PARISH MAGISTRATE JUDGE PEREZ-MONTES
CORRECTIONAL FACILITY, ET AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Fay’s claims against the Concordia Parish Correctional
Facility, Sheriff Garber, the Lafayette Parish Sheriffs Office, the Concordia Parish
Sheriff, and the Warden of the Lafayette Parish Correctional Center are DENIED
and DISMISSED WITH PREJUDICE under § 1915(e)(2)(b) and § 1915A.

iv
THUS DONE AND SIGNED at Alexandria, Louisiana, this jd day of

may 2019. ce
ae

UNITED STATES DISTRICT JUDGE

 
